Morgan, J.,
dissenting. As is stated in the opinion of Mr. Justice Taliaferro, this suit was instituted by the plaintiff to recover his share in the succession of his grandfather and grandmother. It is a suit not to be recognized as heir of a succession or to be put in possession of a succession under administration. It is a suit for a partition instituted by an heir of age against co-heirs of age, and third- parties who had acquired an interest in or upon the property to be divided. Over such proceedings, between such parties, the Second District Court of New Orleans is, in my opinion, without jurisdiction. I think the exception to the jurisdiction should have been maintained.